[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MAR 20, 2007
                               No. 06-14677                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 05-00003-CR-FTM-33-DNF

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

TERRENCE LITTLE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 20, 2007)

Before ANDERSON, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Terrence Little appeals his 151-month sentence for possession with intent to
distribute “crack” cocaine, 21 U.S.C. § § 841(a)(1), 841(b)(1)(C), and 18 U.S.C.

§ 2, arguing that his sentence was unreasonable compared to the defendant in

United States v. Williams (M.R. Williams), 435 F.3d 1330 (11th Cir. 2006), who

was convicted of a similar offense and received only a 90-month sentence.

      We review the district court’s sentence for reasonableness. United States v.

Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable . . . .”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      After United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d

621 (2005), we have established a two-part process for district courts to use in

calculating sentences. Talley, 431 F.3d at 786. First, the district court must consult

and correctly calculate the range recommended by the Sentencing Guidelines. Id.

Second, the district court must fashion a reasonable sentence by considering the

factors enumerated in § 3553(a). Id. Included among the § 3553(a) factors are (1)

the nature and circumstances of the offense; (2) the history and characteristics of

the defendant; (3) the need to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (4) the need for

deterrence; (5) the need to protect the public; (6) the Sentencing Guidelines range;

and (7) the need to avoid unwanted sentencing disparities. 18 U.S.C. § 3553(a).



                                           2
However, the district court does not need to state on the record that it has

considered each of the § 3553(a) factors. United States v. Scott, 426 F.3d 1324,

1329 (11th Cir. 2005).

      In addition, “the weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” United States v. Williams

(A.E. Williams), 456 F.3d 1353, 1363 (11th Cir. 2006), cert. petition filed, No. 06-

7352 (Oct. 19, 2006). A reviewing court will not substitute its judgment in

weighing the relevant factors. Id. Moreover, we have rejected the notion that a

sentence within the guidelines is per se reasonable. Talley, 431 F.3d at 787. Even

so, “there is a range of reasonable sentences from which the district court may

choose, and when the district court imposes a sentence within the advisory

Guidelines range, [this court] ordinarily will expect that choice to be a reasonable

one.” Talley, 431 F.3d at 788.

      Little’s sentence was reasonable. Because Little does not challenge the

district court’s scoring of the Guidelines, the only issue is whether in this case the

§ 3553(a) factors make a sentence within the Guidelines range unreasonable. In

imposing the sentence, the district court noted that it had considered the advisory

guidelines, factors set forth in § 3553, the statements offered in mitigation, and the

history and characteristics of this defendant. The court noted that some of Little’s



                                           3
prior offenses were “committed one right after the other.” As a result, the court

did not believe it was appropriate to depart from the guidelines.

      Little’s reliance on our opinion in Williams is misplaced because in that

case, we held that in similar circumstances it was reasonable to vary below the

Guidelines range, whereas in this case, Little is asking us to hold that it is

unreasonable not to vary from the Guidelines range in these circumstances.

Because there are a range of reasonable sentences from which the district court

may choose, the fact that the sentence in Williams was found to be reasonable does

not make a significantly different sentence in a similar case unreasonable. Little

has not met the burden of showing that the sentence imposed was unreasonable.

Accordingly, we affirm.

      AFFIRMED.




                                            4